        Case 3:20-cv-30111-MGM Document 14-1 Filed 08/06/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


___________________________________
                                    )
PETER J. MOLLO,                     )
                                    )
      Plaintiff                     )
                                    )
      v.                            )                 Civil Action No. 3:20-cv-30111-MGM
                                    )
YELP INC.                           )
                                    )
     Defendant                      )
                                    )
 ___________________________________)


                              DECLARATION OF COUNSEL
       I, Jacob J.B. Marvelley, as counsel for Yelp Inc. (“Yelp”), declare as follows:
       1.     I am counsel to Yelp in this action, which Yelp removed from the Trial Court of
the Commonwealth, Superior Court Department, Hampden County Division (“Hampden County
Superior Court”).
       2.     My office sought and obtained a certified copy of the state court record, which has
been filed contemporaneously with this Declaration.
       3.     The state court record, as transmitted to my office, did not include a certified copy
of the Notice of Removal filed with the Hampden County Superior Court. However, the Docket
Report states that the Notice of Removal was filed with that court on July 14, 2020. I understand
that, as a matter of practice, the Hampden County Superior Court does not include the Notice of
Removal when providing certified copies of its records.
       4.     To ensure compliance with Local Rule 81.1, attached as Exhibit A hereto is a true
copy of the Notice of Removal filed with the Hampden County Superior Court.
       5.     The state court record, as transmitted to my office, did not include the Civil
Tracking Order that was served on Yelp. Attached as Exhibit B hereto is a true copy of the Civil

                                                1
        Case 3:20-cv-30111-MGM Document 14-1 Filed 08/06/20 Page 2 of 2



Tracking Order issued by the Hampden County Superior Court and served on Yelp. The Civil
Tracking Order indicates the deadline for filing an Answer in this case was extended to August 11,
2020.
        I declare under penalty of perjury that the foregoing is true and correct.
        Executed on August 5, 2020 at Portsmouth, New Hampshire.
                                           /s/ Jacob J.B. Marvelley
                                           Jacob J.B. Marvelley, Esq.
                                           Counsel for Yelp Inc.




                                                  2
